                                                                                                          olsi:Jur1cm)iu -~~~-~
                                                                                 l
                                                                                     ~o...   ·   ~L;·;;
      Case 4:16-cv-00200-A Document 161 Filed 06/26/20                     Page 1 of 1 PageID 20087
                                                                                  NORTHER_' "D!STRJCT OF TEXAS

                                                                              ~ l·~
                                                                                  r ...F'T;I.. E,p
                                                                                     JUN 2 6 2020 I
                                                                                                                      11


                                                                                                      -~~-·------
                                                                                                -----...J
                                 IN THE UNITED STATES COURT                                           U.s DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS                                       ----~---~~-~
                                     FORT WORTH DIVISION                                                  ~Deputy ~- ~-
                                                                                                                  ----1

LIFE PARTNERS CREDITORS' TRUST                    §
and ALAN M. JACOBS, as Trustee for Life           §
Partners Creditors' Trust,                        §
                                                  §       DISTRICT COURT CASE
vs.                                               §       NO. 4:16-CV-200-A
                                                  §
SUNDELIUS, ET AL.                                 §
                                                  §


IN R.E:                                           §     CASE NO. 15-40289-mxm-11

LIFE PARTNERS HOLDINGS, INC., eta!.,               's
                                                  §'
                                                        JOINTLY ADMINISTERED
   Debtors.                                             (Chapter 11)
                                                  §
                                                  §
                                                  s     ADV. PRO. NO. 15-04087-mxm
                                                  '
                    FINAL JUDGMENT AS TO DEFENDANT FRED COWLEY

           Consistent with the Joint Notice and Stipulation of Dismissal with Prejudice filed

   June 26, 2020,

           The courtORDERS,ADJUDGES,and DECREESthatthe claims ofplaintiffs, Life

   Partners Creditors' Trust and Alan M. Jacobs, as Trustee for Life Pminers Creditors' Trust,

   against Defendant Fred Cowley, be, and are hereby, dismissed with prejudice.

           The court fwiher ORDERS, ADJUDGES, and DECREES that each of these parties

   bear the comi costs and attorney's fees incurred by that patiy.

           The comt finds that there is no just reason for delay in, and hereby directs, entry of final

   judgment as to the dismissal of said claims.

   SIGNED June:2..' 2020.
